Citation Nr: 1449440	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from November 1976 to November 1980, from December 1980 to December 1982, and from July 1983 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November the Board remanded this case for further development.  


FINDINGS OF FACT

The Veteran experienced noise exposure during service; current audiometry testing shows a hearing loss disability for VA purposes and a diagnosis of tinnitus; and the evidentiary record makes it equally likely that the hearing loss and tinnitus are a result of the in-service noise exposure. 


CONCLUSION OF LAW

1.  The criteria to establish service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a current hearing loss disability and tinnitus as a result of loud noise exposure during service involving artillery fire.

Because the evidence is in relative equipoise in demonstrating such a relationship, the Board agrees.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

1.  Current Diagnosis

In this case, the record on appeal confirms a present diagnosis of a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Specifically, a VA examination conducted in June 2010 shows auditory thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
30
30
LEFT
25
30
30
35
25

These results reflect auditory thresholds for at least three of the frequencies as 26 decibels or greater.  Additionally, speech recognition scores using the Maryland CNC Test were 86 percent in the right ear and 90 percent in the left ear, each of which is less than 94 percent.  Accordingly, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  This same VA examination also reflects a diagnosis of tinnitus.  In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to each claim.  See Davidson 581 F.3d at 1316.

2.  In-Service Injury

Next, the evidence of record makes it is as likely as not that the Veteran suffered acoustic trauma during service.  Specifically, the Veteran credibly and competently asserts that he was exposed to loud noise during service.  His DD Form 214 shows that his specialty was field radio operator.  He competently and credibly informed the VA examiner in June 2010 that this included exposure to artillery fire.  Accordingly, the second element of a service connection claim, an in-service injury, is established.  See Davidson 581 F.3d at 1316.

3.  Nexus

Finally, the record contains evidence making it at least equally likely that the current hearing loss disability and tinnitus are a result of the noise exposure during service.  Specifically, the Veteran competently and credibly asserts that his symptoms started during service.  He explained to the June 2010 VA examiner that he became aware of it during service when his wife started noticing problems and complaining about his hearing loss.  

This VA examiner gave an unfavorable opinion in June 2010, which the same examiner reiterated in a November 2013 addendum.  The VA examiner materially based this opinion on a conclusion that there were "no complaints of hearing loss [or tinnitus] in the service medical records."  The Board notes that the VA examiner did not explain whether there was any medical reason for why such complaints needed to be documented in the STRs.  This omission is significant because the Board, as a factfinder, cannot rely on an absence of evidence as substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

In either event, the VA examiner conditioned her unfavorable opinion on the absence of hearing loss symptoms during service.  The opposite implication of this opinion is that if hearing loss symptoms were present during service, the examiner's opinion would have been favorable.  Because the Board finds that the Veteran's own current assertions are competent and credible evidence of such symptoms, the Board must apply interpretive doubt and find that this VA examiner's opinion is essentially favorable.  

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of each claim. Therefore, service connection is warranted for the bilateral hearing loss disability and tinnitus, and the claims must be granted.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


